 In the Matter Of SHELLEY PATTONandDISTRICIr 50, UNITED MINEWORKERS OF AMERICACaseNo. R-1355.Decided November 2, 1912Jurisdiction:mining industry.Investigation and Certification of Representatives:existence of question : failureto accord petitioner recognition; election necessary.Unit Appropriate for CollectiveBargaining:all employees, excluding the fore-man.Mr. John A. Moore,of Marion, Ky., andMr. J. M. Blayne'y, Jr.,andMr. Harold S. Cook,of St. Louis,Mo., for Patton.Mr. David Hvmter,of Marion, Ky., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District 50, United Mine Workers ofAmerica, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofShelley Patton,' Mexico, Kentucky, herein called Patton, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Robert D. Malarney, Trial Examiner. Said hear-ing was held at Marion, Kentucky, on October 7, 1942. Patton andthe Union appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.On October 22, 1942, Patton filed a brief, which the Boardhas considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF PATTONShelley Patton, an individual, is engaged in mining fluorspar oreat the Pigmy Mine, Mexico, Kentucky, under a subcontract with J. S.'The petition and other formal papers were amended at the hearing to show the correctname of Patton45 N L.R. B., No. 49.315L 316 ,DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrazer, an individual doing business under the name of Frazer Min-ing Company.2During the past year, Patton mined between 5000and 7000 tons of ore and his gross receipts under his mining con-'tract with Frazer exceeded $25,000.Patton's ^ business is restrictedto bringing ore from the mine to the earth's surface.The minedore is then processed by Frazer in a mill at the mine.Pigmy Cor-poration,' the owner of the mine and the ore, sells the processed oreat Frazer's mill to Rosiclare Lead and Fluorspar Mining Company,its parent corporation, which, in turn, sells and dispatches the orefrom the mill to its customers, practically all of whom are locatedoutside Kentucky.We'find that Patton, contrary to his contention,is engaged in commerce within the meaning of the National LaborRelations Act.8H. THE ORGANIZATION INVOLVEDDistrict 50, United Mine Workers of America, is a labor organiza-tion, admitting to membership employees of Patton.III.THE QUESTION CONCERNING REPRESENTATIONIn July 1942 the Union sent an incorrectly addressed letter to Pat-ton, requesting recognition as bargaining agent of his employees.Receiving no answer, the Union's representative made several unsuc-cessful attempts to interview Patton.At the time of the hearingPatton had not recognized the Union as bargaining agent of hisemployees.A statement prepared, by the Trial Examiner and read into therecord at the hearing indicates that the Union represents a substantialnumber of employees in the appropriate unit.4We find that a question affecting commerce has arisen concerningthe representation of employees of Patton, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.SeeMatter of J S Frazer, an individual doingbusinessunder the name of FrazerMining Company,andDistrict 50, United Mine Workers of America,45 N. L. R. B. 318,decided this day.8CfFainblatt v. N. L. R B.,306 U. S. 601; rev'g 98 F. (2d) 615 (C. C. A. 3), settingasideMatter of Benjamin Fainblatt and Marjorie Fainblatt, Individuals,doingbusinessunder the firm names and styles of Somerville Manufacturing Company and SomersetManufacturing CompanyandInternational Ladies' Garment Workers' Union, Local No.149, 1N. L. R. B 864; 4 N L. R. B. 598;Santa Cruz Fruit Packing Co. v. N. 'L R. B.302U. S. 453, aff'g 91 F (2d) 790 (C. C A. 9), enf'g as modMatter of Santa Cruz FruitPacking Company, a corporationandWeighers, Warehousemen and Cereal Workers, Local38-44,International Longshoremen'sAssociation, 1 N L. R. B. 454;Sunshine Mining Co.c.N.L. R. B.,110 F. (2d) 780 (C. C. A. 9), enforcingMatter of Sunhsine Mining Com-panyandInternational Union of Mine, Mill and Smelter Workers, 7N. L. R. B. 1252;cert. denied 312 U S. 678.-4 The Union submitted to the Trial Examiner 31 cards, 11 of which bear apparentlygenuine signatures of employees on Patton's pay roll of October 7, 1942.This pay roll,lists17 employees in the appropriate unit. .SHELLEY PATTONIV.THE APPROPRIATE. UNIT317We find, in accordancewiththe agreement of the parties, that allemployees of Patton,excluding Foreman Riley,constitute a unitappropriate for the purposes,of collective bargaining,within themeaning of Section 9 (b) ofthe Act.V.- THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate- unit who were employed during the pay-roll-period immediately preceding the date of the Direction of Election,subject to the limitations and additions set forth therein.-DIRECTION.OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertainrepresenta-tives for the purposes of collective bargaining with Shelley Patton,Mexico, Kentucky, an election by secret ballot shall be conducted asearly as possible but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Eleventh Region, acting in this matter as agent forthe National Labor Relations Board and subject to Article III, Sec-tion 10, of said Rules and Regulations, among all employees of Pattonwithin the unit found' appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during suchpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily laidoff, but excluding employees who have since quit or been discharged,for cause, to determine whether or not they desire to be representedby District 50, United Mine Workers of America, for thepurposesof collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.